March 9, 1928. The opinion of the Court was delivered by
The transcript of record in this case contains the following agreed statement of the case:
"This is an action to foreclose a certain real estate mortgage, covering lands owned by and in possession of the defendants W.A. Love and A.C. Hargett. The said action was begun on the 24th day of November, 1924, and was thereafter referred to W.J. Cherry. Special Referee, who in due time filed his report, finding against the plaintiff on all issues. The said report came on to be heard before Hon. C.C. Featherstone, on exceptions, and a decree was filed sustaining the report of the Referee. From the said decree exceptions were duly taken by the plaintiff and appeal made to this Court. *Page 302 
"The complaint raises the issue of the plaintiff's right to foreclose a mortgage executed December 22, 1919, by F. P. Love to J.S. Brice, attorney, for $2,000.00, and covering certain lands of the said F.P. Love, aggregating 235 acres. The plaintiff alleges that the said mortgage was assigned to her by the said J.S. Brice, attorney, to secure for her $1,200.00 of her money alleged to be a part of the $2,000.00 loan by J.S. Brice to F.P. Love, and that she is still the legal owner and holder of the said note and mortgage. The plaintiff further alleges that W.A. Love and A.C. Hargett are in possession of the mortgaged premises, and that defendant Mary W. Lee held a second mortgage on the same. Foreclosure was prayed for.
"After the commencement of this action, the mortgage of Mary W. Lee was paid by the defendant Hargett, and this mortgage goes out of the case.
"The defendants Love and Hargett filed separate answers in substantially the same form, Love alleging that he was in possession of 117 1/2 acres of the original tract mortgaged by F.P. Love to J.S. Brice, attorney, and Hargett alleging that he was in possession of a tract of 116 acres of the same tract. They further allege that they are owners of the said tract so conveyed; that the said lands were conveyed to them in separate tracts, and for full and valuable consideration by the heirs at law of F.P. Love, deceased, without any notice or knowledge of the alleged claim of the plaintiff; that the plaintiff by her own act and conduct intrusted these matters to the said J.S. Brice, as her attorney, for her and in her behalf, and is bound by his actions; that the said note and mortgage sought to be foreclosed by the plaintiff have been paid in full to J.S. Brice, attorney, in settlement of the debts of the estate of F.P. Love by the sale of lands belonging to his defendants, who purchased the same for full and valuable consideration, without knowledge or notice of the plaintiff's claim; that the said note and mortgage were by their terms in writing payable to J.S. Brice, attorney, held in his charge, *Page 303 
in his hands for collection, and in his custody, control, and possession, with the knowledge, consent, acquiescence, and authority, expressed or implied of the plaintiff that the said note and mortgage were paid in full to the said J.S. Brice, attorney, to settle the estate of F.P. Love, were surrendered and delivered up by J.S. Brice, attorney, indorsed in writing by him, have been fully paid, satisfied, and canceled of record before the death of J.S. Brice, and before the commencement of this action; that the defendants were bona fide purchasers without any notice of the alleged claim of the plaintiff; that the plaintiff's claim is unjust, inequitable, null, and void, both in law and in equity; that the plaintiff is bound by all the actions of the said J.S. Brice, attorney, to whom she intrusted all her interests, if any, in the said note and mortgage referred to in the complaint, and that any claim the plaintiff might have is against the estate of J.S. Brice, attorney, who was plaintiff's agent, and not against these defendants who were bona fide purchasers for valuable consideration without notice."
A careful study of the record of this case convinces us that the finding of fact by the Special Referee, concurred in by his Honor, Judge C.C. Featherstone, is amply supported by the evidence adduced at the trial of the case, and we think the conclusion reached by his Honor, Judge Featherstone, as set forth in his decree, which will be reported, is in accord with the well-recognized authorities.
The exceptions are therefore overruled, and it is the judgment of this Court that the judgment of the Circuit Court be, and is hereby affirmed.
             ORDER DISMISSING PETITION FOR REHEARING
The petition for a rehearing in this cause having been carefully considered, and, being satisfied that the Court has not overlooked any material fact or principle of law involved in the appeal, it is hereby ordered that petition be, and is hereby, dismissed.